                                     Case 2:21-cv-00238-DSF-MRW Document 3 Filed 01/11/21 Page 1 of 3 Page ID #:174



                                        1 Robert S. Gutierrez (SBN 143223)
                                            GutierrezR@ballardspahr.com
                                        2 Elizabeth L. Schilken (SBN 241231)
                                            SchilkenE@ballardspahr.com
                                        3 Ballard Spahr LLP
                                          2029 Century Park East, Suite 1400
                                        4 Los Angeles, CA 90067-2915
                                          Tel.: 424.204.4400; Fax: 424.204.4350
                                        5
                                          Attorneys for Defendant
                                        6 UNIVERSAL MUSIC PUBLISHING, INC.,
                                          erroneously sued as UNIVERSAL MUSIC
                                        7 PUBLISHING GROUP, INC.
                                        8
                                        9                           UNITED STATES DISTRICT COURT
                                       10                          CENTRAL DISTRICT OF CALIFORNIA
                                       11                                   WESTERN DIVISION
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915
    Telephone: 424.204.4400




                                       12
       Ballard Spahr LLP




                                            CARL L. MILLER,                                 Case No.
                                       13
                                                                        Plaintiff,          DEFENDANT UNIVERSAL
                                       14                     v.                            MUSIC PUBLISHING, INC.’S
                                                                                            CORPORATE DISCLOSURE
                                       15 UNIVERSAL MUSIC PUBLISHING                        STATEMENT [F.R.C.P. 7.1] AND
                                          GROUP, INC.,                                      CERTIFICATE OF INTERESTED
                                       16                                                   ENTITIES OR PERSONS
                                                            Defendant.                      [L.R. 7.1-1]
                                       17
                                       18
                                       19 TO THE COURT AND ALL PARTIES OF RECORD:
                                       20            Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned
                                       21 attorney of record for Defendant Universal Music Publishing, Inc., erroneously
                                       22 sued as Universal Music Publishing Group, Inc. (“Defendant”) certifies that
                                       23 Defendant is wholly-owned by Universal Music Group Holdings, Inc., which in
                                       24 turn is wholly owned by Universal Music Group, Inc. Vivendi SE, a publicly-
                                       25 traded company incorporated under the laws of the European Union, owns more
                                       26 than 10% of the stock of Universal Music Group, Inc.
                                       27            Further, pursuant to L.R. 7.1-1, the undersigned, counsel of record for
                                       28 Defendant, certifies that the following listed party (or parties) may have a
                                            DMWEST #40862868 v1                         1
                                                   DEFENDANT UNIVERSAL MUSIC PUBLISHING, INC.’S CORPORATE DISCLOSURE STATEMENT
                                                                AND CERTIFICATE OF INTERESTED ENTITIES OR PERSONS
                                    Case 2:21-cv-00238-DSF-MRW Document 3 Filed 01/11/21 Page 2 of 3 Page ID #:175



                                       1 pecuniary interest in the outcome of this case. These representations are made to
                                       2 enable the Court to evaluate possible disqualification or recusal:
                                       3
                                       4                         PARTY                        CONNECTION/INTEREST
                                       5    Carl L. Miller                                Plaintiff
                                       6    Universal Music Publishing, Inc.              Defendant
                                       7
                                       8
                                                                                  Robert S. Gutierrez
                                       9 DATED: January 11, 2021
                                                                                  Elizabeth L. Schilken
                                     10                                           BALLARD SPAHR LLP
                                     11
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                     12                                           By: /s/ Elizabeth L. Schilken
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                                                                  Attorneys for Defendant
                                     13
                                                                                  UNIVERSAL MUSIC PUBLISHING, INC.
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                           DMWEST #40862868 v1                        2
                                                  DEFENDANT UNIVERSAL MUSIC PUBLISHING, INC.’S CORPORATE DISCLOSURE STATEMENT
                                                               AND CERTIFICATE OF INTERESTED ENTITIES OR PERSONS
                                     Case 2:21-cv-00238-DSF-MRW Document 3 Filed 01/11/21 Page 3 of 3 Page ID #:176



                                        1                                       PROOF OF SERVICE
                                        2
                                        3        I am a resident of the State of California, over the age of eighteen years, and not a
                                          party to the within action. My business address is BALLARD SPAHR LLP, 2029
                                        4 Century Park East, Suite 1400, Los Angeles, CA 90067-2915. On January 11, 2021, I
                                        5 served the within document: DEFENDANT UNIVERSAL MUSIC PUBLISHING, INC.’S
                                          CORPORATE DISCLOSURE STATEMENT [F.R.C.P. 7.1] AND CERTIFICATE OF
                                        6 INTERESTED ENTITIES OR PERSONS [L.R. 3-15]
                                        7                    BY FAX: by transmitting via facsimile the document(s) listed above to the
                                                              fax number(s) set forth below on this date before 5:00 p.m.
                                        8
                                        9                    BY HAND: by personally delivering the document(s) listed above to the
                                                              person(s) at the address(es) set forth below.
                                       10
                                                             BY MAIL: by placing the document(s) listed above in a sealed envelope
                                       11
2029 Century Park East, Suite 1400




                                                              with postage thereon fully prepaid, in the United States mail at Los Angeles,
  Los Angeles, CA 90067-2915
    Telephone: 424.204.4400




                                       12                     California addressed as set forth below.
       Ballard Spahr LLP




                                       13                    BY E-MAIL: by attaching an electronic copy of the document(s) listed
                                                              above to the e-mail address listed below.
                                       14
                                                             BY OVERNIGHT MAIL: by causing document(s) to be picked up by an
                                       15
                                                              overnight delivery service company for delivery to the addressee(s) on the
                                       16                     next business day.
                                       17                           Carl L. Miller                      Plaintiff Pro Se
                                                                    2280 Hurley Way, #22                Telephone: (916) 613-5838
                                       18
                                                                    Sacramento, CA 96825                Email: carl5144@yahoo.com
                                       19        I am readily familiar with the firm’s practice of collection and processing
                                       20 correspondence   for mailing. Under that practice it would be deposited with the U.S.
                                          Postal Service on that same day with postage thereon fully prepaid in the ordinary course
                                       21 of business. I am aware that on motion of the party served, service is presumed invalid if
                                          postal cancellation date or postage meter date is more than one day after date of deposit
                                       22 for mailing in affidavit.
                                       23
                                                 I declare under penalty of perjury under the laws of the State of California that the
                                       24 foregoing is true and correct.
                                       25            Executed on January 11, 2021, at Los Angeles, California.
                                       26
                                       27
                                       28                                                Kathryn Toyama

                                            DMWEST #40862868 v1
                                                                                     PROOF OF SERVICE
